EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our reports dated February 24, 2014, relating to the consolidated financial statements and financial statement schedules of Vornado Realty Trust, and the effectiveness of Vornado Realty Trust’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of Vornado Realty Trust for the year ended December 31, 2013: Registration Statement No. 333-68462 on Form S-8 Amendment No. 1 to Registration Statement No. 333-36080 on Form S-3 Registration Statement No. 333-64015 on Form S-3 Amendment No.1 to Registration Statement No. 333-50095 on Form S-3 Registration Statement No. 333-52573 on Form S-8 Registration Statement No. 333-29011 on Form S-8 Registration Statement No. 333-09159 on Form S-8 Registration Statement No. 333-76327 on Form S-3 Amendment No.1 to Registration Statement No. 333-89667 on Form S-3 Registration Statement No. 333-81497 on Form S-8 Registration Statement No. 333-102216 on Form S-8 Amendment No.1 to Registration Statement No. 333-102215 on Form S-3 Amendment No.1 to Registration Statement No. 333-102217 on Form S-3 Registration Statement No. 333-105838 on Form S-3 Registration Statement No. 333-107024 on Form S-3 Registration Statement No. 333-109661 on Form S-3 Registration Statement No. 333-114146 on Form S-3 Registration Statement No. 333-114807 on Form S-3 Registration Statement No. 333-121929 on Form S-3 Amendment No. 1 to Registration Statement No. 333-120384 on Form S-3 Registration Statement No. 333-126963 on Form S-3 Registration Statement No. 333-139646 on Form S-3 Registration Statement No. 333-141162 on Form S-3 Registration Statement No. 333-150592 on Form S-3 Registration Statement No. 333-150593 on Form S-8 Registration Statement No. 333-166856 on Form S-3 Registration Statement No. 333-172880 on Form S-8 Registration Statement No. 333-191865 on Form S-4 and in the following joint registration statements of Vornado Realty Trust and Vornado Realty L.P.: Amendment No. 4 to Registration Statement No. 333-40787 on Form S-3 Amendment No. 4 to Registration Statement No. 333-29013 on Form S-3 Registration Statement No. 333-108138 on Form S-3 Registration Statement No. 333-122306 on Form S-3 Registration Statement No. 333-138367 on Form S-3 Registration Statement No. 333-162775 on Form S-3 Registration Statement No. 333-180640 on Form S-3 /s/ DELOITTE & TOUCHE LLP Parsippany, New Jersey February 24, 2014
